Citation Nr: 1821465	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This issue was previously before the Board in August 2016, along with the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  At that time, the Board granted the Veteran's claim and assigned an effective date of March 8, 1993.  Accordingly, as the issue before the Board is one for a higher initial rating, the ensuing analysis will discuss the propriety of the 50 percent disability rating for the appeal period beginning March 8, 1993; the effective date of service connection.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a rating greater than 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has procedural requirements pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the agency of original jurisdiction (AOJ) or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was originally certified to the Board in May 2013.  Thus, the claim was not pending before the AOJ after August 2014 and DSM-IV technically applies.

Turning to the facts of the case, the Veteran was afforded a VA examination in April 1993.  At that time, the Veteran reported that he had "not been the same" since his discharge from service.  Specifically, he reported having issues with anger, irritability, nightmares, and flashbacks.  He attributed his two divorces to his anger.  He described himself as a devoted father to his three young sons, but noted that he had a distant relationship with his two older sons.  He did not socialize often and reported a diminished interest in associating with other people.  He had feelings of detachment and estrangement.  He was distrustful and suspicious, and described having difficulty having caring feelings for anyone outside of his immediate family.  In addition, he endorsed sleep disturbance, exaggerated startled response, and periodic outbursts of anger.

Upon mental status examination, the examiner noted the Veteran's moderately depressed mood and restricted affect.  However his speech was rational and coherent.  There was no evidence of psychotic symptoms, but the Veteran did endorse suicidal ideation.  The Veteran was alert and oriented in all spheres and endorsed adequate memory.  His insight and judgement were noted as acceptable.  

In July 2010, the Veteran reported having frequent nightmares and flashbacks.  He avoided triggers that reminded him of Vietnam and also avoided crowds.  He had decreased interest in activities such as socializing with others and reported being constantly "on edge."  He did not seek help for his symptoms after discharge, but chose to deal with his symptoms alone.  However, he noted that his symptoms worsened upon his recent retirement.  He denied having suicidal or homicidal ideation and denied hallucinations.  There was no evidence of mania or psychosis.

At the August 2010 VA examination, the Veteran reported symptoms of avoidance and social isolation.  He described himself as a loner and preferred not to associate with other people.  In addition, he reported decreased interest in previously enjoyed activities.  He also reported issues of hyperarousal, exaggerated startle response, and hypervigilance.  He described constantly being tense and "jumpy."  His symptoms also included chronic sleep disturbance, anger outbursts, and irritation.  He described his mood as "crabby, tense, ready to pounce, edgy."  However, he maintained a good relationship with his five sons and described having a close relationship with his siblings.  Upon mental status examination, the Veteran's mood appeared mildly anxious with congruent affect.  However he was oriented on all spheres and denied suicidal or homicidal ideation.  There was no evidence of either psychosis or hallucinations.
 
In August 2010, the Veteran reported continued nightmares, daily intrusive thoughts, and anxiety.  He avoided crowds and avoided talking about his war experiences.  He also indicated that he felt detached from other people and had issues with anger.  However, there was no evidence of suicidal or homicidal ideation.  He displayed an edgy mood and frustrated affect due to issues pertaining to the compensation process.  

In February 2011, the Veteran reported having nightmares at least twice a week, along with symptoms of hypervigilance, both of which prevented restful sleep.  He also noted that he felt on edge all the time.  He described feeling jumpy and nervous, like a box that is tightly wound but could explode any time.  However, there was no suicidal or homicidal ideation nor was there evidence of hallucinations.  His mood was noted as "bad, nervous" and his affect was anxious and distressed.  

In an October 2011 letter, the Veteran's psychologist described the severity of the Veteran's PTSD.  Dr. P.M. reported that the Veteran that the Veteran was more isolative worried, anxious and depressed due to a recent death in the family and cancer diagnosis.  In addition, the Veteran appeared to more irritable.  As a result, the Veteran's symptoms seriously interfered with his social functioning.  He had a history of failed intimate relationships and little social contact.  He also distanced himself from his family, with whom he also had a close relationship.

In an October 2011 treatment note, the Veteran reported issues with hyperarousal, and described constantly feeling on edge and anxious.  He reported having nightmares a few times per week.  He also described being more comfortable isolating himself from others and avoided crowds and people.  However, he maintained a good relationship with all of his sons.  His mood was okay and his affect calm and euthymic.  There were no suicidal or homicidal ideations.

In December 2011, the Veteran reported issues with recurrent nightmares.  His mood was depressed and his affect was congruent.  However, he did not endorse any suicidal or homicidal ideations and his mental status examination was within normal limits.

In February 2012, the Veteran reported an improvement in his symptoms.  He stated that he slept better, as his nightmares decreased to about once a week.  He also stated that his anxiety improved and he felt better in terms of mood.  There was no evidence of suicidal or homicidal ideations nor was there evidence of hallucinations.  His mood was noted as "not too bad" and his affect was described as euthymic and slightly anxious.

At the March 2012 VA examination, the Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, impaired judgment, impaired abstract thinking, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  The examiner found that the Veteran's symptoms resulted in occupational and social impairment with occasional decease in efficiency and intermittent periods of inability to perform tasks; however, the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

In subsequent treatment notes, the Veteran reported improvement in his sleep, along with a decrease in his nightmares.  He noted that his mood was better and reported having "good days and bad days."  Although his anxiety decreased, he reported intermittent flashbacks along with periods of hypervigilance.  He also noted that he still became irritable around people and isolated himself due to his irritation.  There were no suicidal or homicidal ideations and his cognition remained intact.  See VA Treatment Records dated March 2012 through July 2012.

In December 2012, the Veteran reported experiencing intrusive thoughts, hyper vigilance, anxiety around others and nightmares.  He preferred to isolate himself for fear of becoming upset with the actions of other people.  There was no evidence of suicidal or homicidal ideations, hallucinations, or delusions.  He was oriented in all spheres and displayed an "okay" mood and irritable affect.

In 2013, the Veteran reported having more intrusive memories of his Vietnam service.  During this time, he was alert and oriented in all spheres.  His mood ranged from depressed to irritable, while his affect remained congruent.  There was no evidence of psychosis or any suicidal or homicidal ideations.  Both memory and cognition remained intact.  See VA Treatment Records dated April 2013 to December 2013.

In 2014, the Veteran's psychologist described the Veteran as stable but depressed.  The Veteran appeared angry and irritable at times, but endorsed normal mental status examinations during this time.  He reported that although he had difficulty being around others, including his family, he was still able to maintain a good relationship with his children and grandchildren.  See VA Treatment Records January 2014 to December 2014.

In January 2015, the Veteran reported having nightmares one to two times per week.  He described being hypervigilant and sensitive to noise.  He also noted that he avoided crowds and felt anxious on a daily basis.  He endorsed startled responses and intrusive thoughts about his military service.  He noted that he was divorced twice but maintained a good connection with both ex-wives.  He also had a good relationship with his children and grandchildren.  There were no signs of psychosis or mania nor did he endorse suicidal or homicidal ideations.  His mental status examination was within normal limits.

Subsequently, the Veteran indicated that he had good days and bad days, but overall, he was doing well.  He reported improved symptoms, to include sleep.  He maintained a close relationship with his children and grandchildren.  During this time, his mental status examinations remained within normal limits.  See VA Treatment Records from February 2015 to December 2015.

More recently, the Veteran reported continued improvement in his PTSD symptoms.  He described maintaining a good relationship with his children and grandchildren.  His mental status examinations were within normal limits and he indicated that overall he was doing well.  He also indicated that he was more social with others and actively involved with his family.  He took trips with friends and went fishing with his children and grandchildren.  See VA Treatment Records from January 2016 to December 2016.

At an October 2016 VA examination, the examiner opined that the Veteran's symptoms of depressed mood, anxiety, disturbances of motivation and mood and difficulty establishing and maintaining effective relationships resulted in occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks; however, the Veteran was generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran maintained a good relationship with his children.  His leisure activities included watching television, fishing, visiting with family and attending church.

Most recent records reflect that the Veteran's PTSD remained stable.  He reported sleeping well and denied having nightmares.  He maintained a good connection with his children and his second ex-wife and enjoyed spending time with his grandchildren.  See VA Treatment Records dated January 2017 to February 2018.

Also of record are the Veteran's lay statements in which he describes the severity of his PTSD symptoms.

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted for service-connected PTSD for any time during the appeal period.  The Veteran consistently reported sleep disturbance, isolation, periods of depressed mood, hypervigilance, and anxiety.  Early in the appeal period, the Veteran's symptoms resulted in significant isolation from other people.  However, as time went on, the Veteran was able to establish and maintain relationships with his friends and family members.  Further, the Veteran's mental status remained within normal limits during this period of time.  He was always oriented in all spheres and displayed no evidence of psychosis, mania, suicidal or homicidal ideations or hallucinations.  While his mood and affect ranged during the appeal period, the Board finds that the frequency, severity, and duration of the Veteran's symptoms are adequately contemplated by the assigned 50 percent rating.

The Board notes that the November 2010 rating decision awarded a 50 percent rating based on the findings of the August 2010 VA examination and applied those findings for the entire appeal period.  A review of the Veteran's medical records, reports, and examinations demonstrate that the frequency, severity, and duration of the symptoms the Veteran endorsed during the November 2010 VA examination remained stable throughout the appeal period.  There is no significant increase in the Veteran's symptomatology during the appeal period.  In short, the Board finds that based on the consistency demonstrated by the Veteran's disability picture during the appeal period, a 50 percent rating, and no higher is warranted.

The Veteran's symptoms do not more nearly approximate the severity of symptoms contemplated under the 70 percent rating.  Throughout the appeal period, the Veteran often reported doing well; his PTSD was often noted as "stable."  Although he did endorse periodic depression and anxiety, he denied suicidal or homicidal ideations and there was no evidence of psychosis or mania.  The Veteran on this record has maintained a fairly good relationship with his family and recently reconnected with old friends.  Most recently, he reported his efforts to be more social and actively involved with his family.  Rather than report a worsening in his symptoms, he often reported that treatment has significantly improved his symptoms.  Additionally, the VA examiners have consistently described the overall frequency, duration and severity of the Veteran's PTSD symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency along with intermittent periods of inability to perform occupational tasks.  These expert opinions as to the extent of occupational and functional impairment carry great probative weight.

The Board recognizes the October 2011 letter from the Veteran's psychologist, at which time the physician assigned a global assessment of functioning (GAF) score of 47, which is indicative of serious symptoms.  However, the Board finds that this one low GAF score, when viewed in light of the remaining evidence of record, is insufficient to support a higher rating.  In addition, the Court has recently indicated that GAF scores have limited utility in rating psychiatric disorders.  See Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. Feb. 23, 2018).

Notably, the Veteran's severity in symptoms appeared to be a reaction to his recent life stressors, to include a death in the family and a recent medical diagnosis.  Regardless, the Board finds that the severity of the Veteran's symptoms at this time, and during the remainder of the appeal period, more nearly approximates that which is contemplated by the assigned 50 percent rating.  In so finding, the Board notes that while the Veteran was assigned a relatively low GAF score, there was no indication that his symptoms affected his ability to function independently; nor was there evidence of suicidal or homicidal ideations, mania or psychosis.

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 70 percent or 100 percent rating for the service-connected PTSD at any time during the appeal period.  In so concluding, the Board finds that the Veteran's report of symptomatology to be credible.  However, when it comes to the overall impact on his occupational and social functioning, the Board places greater probative weight to the lay and medical evidence - including expert examiner opinions as to occupational and social impact - which reflects that the overall frequency, severity and duration of symptoms does not meet, or more nearly approximate, the criteria for a higher rating.  The claim for an increased rating is denied.


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


